IN THE SUPREME COURT OF TEXAS

                                 No. 08-0800

   IN RE  HOUSTON PIPE LINE COMPANY, L.P. D/B/A HOUSTON PIPE LINE COMPANY;
 ENERGY TRANSFER EQUITY, L.P.; ENERGY TRANSFER PARTNERS, L.P.; AND LA GRANGE
               ACQUISITION, L.P. D/B/A ENERGY TRANSFER COMPANY

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for emergency stay, filed September  26,  2008,
is granted.   All  trial  court  proceedings  in  Cause  No.  07-3-65,478-D,
styled O'Connor & Hewitt, Ltd., as the Authorized Agent of the Sellers in  a
Gas Purchase Agreement effective January  1,  1998,  with  Houston  Pipeline
Company,  as  amended  v.  Houston  Pipeline  Company  L.P.,  d/b/a  Houston
Pipeline Company; Energy  Transfer  Equity,  L.P;Energy  Transfer  Partners,
L.P.; and La Grange Acquisition, L.P. d/b/a Energy Transfer Company, in  the
377th District Court of Victoria County, Texas, are stayed  pending  further
order of this Court.
      2.    The real party in interest is requested to respond to  relator's
petition for writ of mandamus on or before November 17, 2008.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.



            Done at the City of Austin, this October 17, 2008.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk